Citation Nr: 9914132	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-49 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a psychiatric 
disorder and alcohol abuse, and denied entitlement to 
nonservice-connected pension benefits.  In December 1993 the 
veteran submitted a notice of disagreement in which he 
expressed disagreement with the September 1993 rating 
decision.

In his January 1994 substantive appeal, a December 1993 
statement, and an April 1994 hearing, the veteran stated that 
he was only appealing the denial of service connection for a 
psychiatric disorder, not alcohol abuse.  In addition, in a 
July 1994 rating decision the RO granted entitlement to 
nonservice-connected pension benefits.  The Board finds, 
therefore, that issues pertaining to the denial of service 
connection for alcohol abuse and the denial of nonservice-
connected pension benefits are not within the Board's 
jurisdiction.  Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (an appeal ceases 
to be effective if withdrawn or if the benefit sought on 
appeal is granted by the RO).


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder is not supported by competent medical 
evidence showing that the veteran's psychiatric disorder is 
related to an in-service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including the report 
of his June 1971 separation examination, make no reference to 
any complaints or clinical findings pertaining to a 
psychiatric disorder.

A private hospital summary shows that he was initially 
treated for a psychiatric disorder in December 1978, at which 
time he was hospitalized after becoming psychotic.  At that 
time he denied having any previous psychiatric history, but 
admitted having a problem with alcohol abuse.

Private and VA treatment records indicate that he received 
treatment for alcoholism in September 1978, and that he 
received ongoing treatment for a bipolar disorder with 
psychotic features from November 1979 through June 1993.  A 
January 1981 intake summary shows that he reported having 
received his first psychiatric treatment in September 1978, 
after being charged with driving under the influence, and 
that he was hospitalized when he had a "breakdown" in 
December 1978, at which time he was psychotic.  During the 
intake interview he reported having been in the Marine Corps 
for two years, which he characterized as the "best years of 
his life."  He also reported that he started drinking in 
1967 or 1968, and that he drank heavily from 1973 to 1978.  

The records also show that the veteran was hospitalized in 
October 1985 with a diagnosis of acute psychotic episode, in 
remission; a mixed personality disorder with borderline 
tendencies; and alcoholism.  He was hospitalized again in 
October 1987 and from December 1987 to January 1988 with a 
diagnosis of bipolar disorder, after becoming violent and 
threatening.  At that time he reported having received 
treatment for a bipolar disorder since 1978.  The treatment 
records indicate that when delusional, he believed that he 
was Jesus Christ or an ex-Marine "trained to kill." 

The report of a December 1988 private psychiatric 
examination, which was conducted in conjunction with the 
veteran's claim for Social Security disability benefits, 
shows that he reported having been mentally ill since January 
1981, when he was initially hospitalized.  He stated that he 
had delusions in which he thought he was "the new Messiah," 
that he saw red laser beams coming from his hands, and that 
he was paranoid of other people.  As a result of the 
examination the psychiatrist provided a diagnosis of 
schizoaffective disorder. 

In his statements and testimony the veteran asserted that his 
alcoholism disguised his bipolar disorder prior to 1978, and 
that he became severely mentally ill when he stopped 
drinking.  He stated that a manic episode can be triggered by 
excitement, stress, or emotional trauma, and that he was 
manic the entire time that he was in boot camp and most of 
the time that he was in the Marine Corps due to the 
excitement, stress, and fear that he experienced.  He also 
stated that when he finished boot camp he started drinking 
heavily, and that the alcohol "medicated" his mania.  He 
denied having any psychiatric symptoms prior to service, and 
denied having received any psychiatric treatment while in 
service.  He stated that when he became psychotic, he thought 
that he was Jesus Christ or a "trained Marine, ready to 
kill."  

The veteran testified that he was assigned to a ship that 
left Okinawa and sailed to the Philippines, Hong Kong, and 
then to Vietnam, and that for five days while the ship was 
off the coast of Vietnam all of the Marines were confined to 
the hull of the ship.  He stated that when this occurred he 
started thinking that he was becoming "Christ-like" and 
that he prayed and talked to God.  He characterized this as a 
psychotic episode.  He also stated that no psychiatric 
disorder was diagnosed prior to 1978, but that he drank 
heavily prior to that time.

In conjunction with a May 1994 VA psychiatric examination the 
veteran reported having been confined to the hold of a ship 
off Vietnam for five days, and that he experienced mood 
swings that may have been hypomania while in service.  He 
stated that his first psychiatric treatment occurred in 
December 1978, when he was hospitalized after becoming 
acutely psychotic.  As the result of the psychiatric 
interview and a mental status examination, the examining 
psychiatrist provided a diagnosis of bipolar affective 
disorder, primarily manic, in partial remission on 
medication.  The examiner stated that the symptoms that the 
veteran described as having prior to 1978 were subjective, 
and that no objective reports were available to confirm his 
reported symptoms.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board notes that the veteran's representative has asked 
the Board to obtain an independent medical opinion as to 
whether a psychiatric disorder became manifest during 
service.  38 U.S.C.A. § 7109; 38 C.F.R. § 3.328.  In the 
absence of a well-grounded claim, however, VA has no duty to 
assist the veteran by obtaining such an opinion.

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  Although the 
medical evidence shows that the veteran has a bipolar 
disorder, which constitutes medical evidence of a current 
disability, there is no competent evidence of the incurrence 
of a related disease or injury in service or of a nexus 
between an in-service disease or injury and the current 
disability.  Caluza, 7 Vet. App. at 506.

The veteran claims that the bipolar disorder had its onset 
during service, in that he experienced mania while in 
service.  The service medical records make no reference to 
any psychiatric symptoms and a psychiatric diagnosis was 
initially made in December 1978, seven years after the 
veteran was separated from service.  As a lay person the 
veteran is not competent to provide evidence that whatever 
emotions or thoughts he experienced in service were, in fact, 
symptoms of a psychiatric disease, because such a conclusion 
requires medical expertise and is not subject to lay 
observation.  See Clyburn, No. 97-1321.  In the absence of 
competent evidence showing that the current psychiatric 
disorder is related to an in-service disease or injury, the 
Board has determined that the claim of entitlement to service 
connection for a psychiatric disorder is not well grounded.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

